DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 11/29/2021 regarding Amendments filed 10/26/2021.
Claims 1, 4, 5, 6, 8, 11, 12, 13, 15, 18, 19, and 20 are amended.
Claims 2, 3, 9, 10, 16, and 17 remain canceled.
Claims 1, 4-8, 11-15, 18-20 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021, has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
Determining…  a plurality of content experiments that [a] destination computing device is eligible for from a set of content experiments associated with the requested content;
Determining,… [based on the determined content experiments], a plurality of content variations to be provided to the destination computing device, based on respective targeting criteria for each content variation of the set of content variations,
 generating […] a snippet comprising portions of the targeting criteria, portions of a plurality of experiment records…, and code to[:] interface with the requested content and execute changes associated with the determined plurality of content experiments.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The Examiner finds that the combination of ideas recited in the aforementioned limitations appears to be nothing more than the idea of automating A/B testing of content variations (a marketing and 

    PNG
    media_image1.png
    246
    724
    media_image1.png
    Greyscale

Examiner notes that A/B testing is a basic business and sales practice and the idea of automating such a basic practice is not significantly more than the basic business and sales practice itself. Examiner finds that claims are recited at a very high level of generality and Applicant’s claims are not seen as being directed towards a technical solution for automating this A/B testing of content experiments nor are they directed towards a technical solution to a technical problem. For these reasons, the limitations are found to be directed towards a judicial exception. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, and “link” them to a field of use (i.e. in this case: automation of content variation testing) or, simply serve as extra-solution activity (e.g. mere data gathering). The claimed computer components (e.g. “a processing device”, a “destination computing device”, a “content delivery network”) are all recited at a high level of generality and are merely invoked as tools to implement the idea; these components are not at the core of applicant’s invention and there is no technical solution to a technical problem recited here. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. As noted by the courts: “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible 
The additional features which are recited in the independent claims are as follows: 
“receiving, at a processing device from a destination computing device, a request for content hosted by a content provider”, However, this step is extra-solution activity, i.e. data gathering and the separation of devices and their functions is not seen as significantly more than this data-gathering nor as a novel aspect of the invention. 
“transmitting the snippet to a destination computing device”; However, this step is also seen as extra-solution activity, i.e. data transfer and there is no technical improvement to the transfer of data step.
“wherein the respective targeting criteria for each content variation of the set of content variations includes one or more of: a browser type, a type of the destination computing device, a source the request originated from, cookies, etc… a header, a flag or an internet protocol (IP) address.” However, these are merely descriptions of known data types – i.e. of the targeting criteria. The additional descriptive elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, these features either viewed separately or within the context of the claims as a whole do not integrate the method of organizing human activity into a practical application.
As noted supra, none of these features are technical solutions to a technical problem. These features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or, are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Further to Step 2A Prong 2, the dependent claims also recite a combination of additional limitations. However, these claims as a whole do not integrate the method of organizing human activity into a practical application. 

“…receiving, at the processing device, information regarding the destination computing device, wherein the information indicates characteristics of one or more of the request, the destination computing device, a user of the destination computing device, an application running on the destination computing device, or information stored on the destination computing device; comparing, by the processing device, the information to the targeting criteria for each of the set of content variations; and identifying as the  one or more content variations, by the processing device, those content variations having respective targeting criteria that matches the information.”
However, the steps of “comparing” and “identifying” when recited at this high-level of generality are seen merely as part of the abstract idea with no technical solution to solving either aforementioned step; i.e. comparing and identifying are not presented as technical problems nor do the limitations present technical solutions to these problems. These are not significantly more than the abstract idea itself. Furthermore, the “receiving” step is extra-solution activity when recited at this high-level of generality. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely apply or link the abstract idea to a field of use or were considered insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. A processor, a CDN and edge node, etc…) and/or gather and transmit data which is well-understood, routine, 
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 11, 14-15, 18 are rejected under 35 U.S.C. 103 as obvious over He (U.S. 2017/0046110 A1; hereinafter, “He”) in view of Mika et al. (U.S. 7,260,783 B1; hereinafter, "Mika").

Claims 1, 8, 15: (currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 1), He teaches the following:
a memory (He, see at least [0025]);
a processing device coupled to the memory (He, see at least [0025])
A method comprising:

    PNG
    media_image2.png
    896
    692
    media_image2.png
    Greyscale
receiving, at a processing device from a destination computing device, a request for content hosted by a content provider (He, see at least Figs. 1, 4, and 8 and related disclosure, e.g. [0022]-[0048];  teaching the “client device” [destination computing device] consults [requests for content] the “variation Determination system”, e.g. module 119 or variation determination module 403A, etc…, [processing device] for variations of a web page [content]; web pages [content] being hosted by “Third-Party Content Provider 107”. Note that per at least Fig. 4 and [0046] the client device may include the functionality of the variation determination system 105, e.g. module 403A similar to module 119, and thus client would consult this “variation determination module” [processing device], contained within itself per e.g. step 801, without needing to consult an external variation system.);
determining, by the processing device, a plurality of content experiments that the destination computing device is eligible for from a set of content experiments associated with the requested content (He, see at least Fig. 4, and [0026] in view of [0048], 
    PNG
    media_image3.png
    338
    356
    media_image3.png
    Greyscale
e.g. “…experiment database stores multiple (i.e., a plurality) variation testing records that describe variation tests conducted by the variation determination system… Each variation test record is 
determining, by the processing device, from a set of content variations associated with the determined plurality of content experiments, a plurality of content variations to be provided to the destination computing device, wherein the determined plurality of content variations are a subset that is less than all of the set of content variations, (He, again see at least Figs. 4 and [0022]-[0048] regarding e.g. “variation determination module 403A” [processing device], where “…The variation determination 
    PNG
    media_image3.png
    338
    356
    media_image3.png
    Greyscale
module 403A may select which [from a set] variation [content variations] of a web page should be displayed on the client device 402A according to the assignment identifier and the policy for the web page that is stored in the policy database 407 A.…”; the difference between the limitation in question and the teachings of He is that He may not explicitly teach selecting [determining] “a plurality” of variations [content variations]. However, elsewhere He also teaches, e.g. per [0022], the following: “…For ease of discussion, the embodiments discussed herein describe a web page having only two variations: the control and the variant. However, in other embodiments, a web page can have any number of variants.” Therefore, the Examiner finds there to be motivation from the teachings of He to try any  based on respective targeting criteria for each content variation of the set of content variations, (He, see at least [0035]-[0040] in conjunction with [0052]-[0053] as noted supra; e.g. He teaches: there may be a policy [targeting criteria] or policies associated with each version/variation of a web page; e.g.  “…For example, a policy may describe a first range of assignment identifiers that is associated with a control version of a web page, a second range of assignment identifiers that is associated with a first variant version of the web page, and a third range of assignment identifiers that is associated with a second variant version of the web page, etc…”; where per [0035]-[0037] user identifier may be used to determine an “assignment identifier”; and per at least [0052]-[0053] user identifier is evaluated to determine which content variation is to be provided; i.e. as noted supra per [0035]-[0040] compared against policy for disseminating content variations);
wherein the respective targeting criteria for each content variation of the set of content variations includes one or more of: a browser type, a type of the computing device, a source the request originated from, cookies on the destination computing device, query parameters in the request, geographic location of the destination computing device, a language of the destination computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address (He, see at least [0035]-[0040] and [0052]-[0053]; Applicant’s “a source the request originated from” and “query parameters in the request” reads on He’s “assignment identifiers” and/or “user identifiers” which are included in He’s “policy” [targeting criteria] and which were also part of the request – e.g., as shown supra: “Client device 102A requests 501 a web page [request for content] from content provider 107. …The user .
generating, by the processing device, a snippet comprising […] portions of a plurality of experiment records that are associated with the determined plurality of content experiments, code to interface with the requested content and execute changes associated with the determined plurality of content experiments; and transmitting the snippet to the destination computing device (He, see at least [0049] teaching, e.g.: “Alternatively… the content provider provides a baseline web page and instructions (e.g., JavaScript) [snippet] that describes the different variations [portions of a plurality of experiment records] to apply to the baseline web page to the client device 402A. The client device 402 executes the instructions [code] associated with the selected variation causing the client device 402 to modify [execute changes associated with the determined plurality of content experiments] the baseline web page in order to display the variation of the of the web page.”
The difference between the aforementioned limitation in question and the prior art teachings of He, is only that He, at [0049], may not explicitly teach that his Javascript [snippet] is generated by his “variation module” [processing device]. However, per [0054], He also teaches: “…The content provider 106 transmits 513 the variation of the web page to the client device 102A based on the instructions provided by the variation determination system [e.g. processing device]…”. In view of this teaching, the Examiner finds that He’s “Javascript”, which are instructions, implies that the “instructions” referenced at [0054] is the Javascript referenced in [0049] or at least would provide motivation for a person of ordinary skill in the art to try providing [generating] such Javascript by He’s variation system module [processing device] similar to how He describes his “instructions” are provided per paragraph [0054]. Furthermore, as already noted supra, because He also teaches that his variation module [processing device] may reside either on the client, or an external variation determination system, or at the Third-Party Content provider, the Examiner finds that there is motivation to also try providing [generating] the Javascript [snippet], by He’s variation module [processing device] where such module also resides on the client itself or on an external system. Therefore, in view of these teachings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the  
Although He teaches the above limitations, and He teaches, e.g. per Fig. 4 “Policy Database 407A” [targeting criteria], He may not explicitly teach all the nuances, as recited below, regarding “Javascript” [snippet] comprising portions of targeting criteria. However, He in view of Mika (also directed towards delivering content campaigns) teaches the following:
[a snippet] comprising portions of the targeting criteria (Mika, see at least Abstract and [1:25-30], teaching: “The information associated with the embedded content-tag [snippet] includes information about a plurality of active content campaigns associated with the embedded content-tag and targeting criteria.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Mika (directed towards tags [a snippet] comprising targeting criteria) which is applicable to a known base device/method of He (who already teaches a content “variation determination module” [processing device] which provides [generates] e.g. “Javascript” [types of snippets] that “…describes the different variations [portions of a plurality of experiment records] to apply to the baseline web page to the client device 402A. …”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mika to the device/method of He resulting in He’s Javascript [snippet] also containing targeting criteria because He and Mika are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


The combination He/Mika teach the limitations upon which these claims depend. Furthermore, He teaches the following:
…wherein determining the plurality of content variations comprises: 
Receiving, at the processing device, information regarding the destination computing device, wherein the information indicates characteristics of one or more of the request, the destination computing device, a user of the destination computing device, an application running on the destination computing device, or information stored on the destination computing device (He, see at least [0022]-[0048] and [0052]-[0053] Applicant’s “information regarding a user of the computing device” reads on He’s “Assignment identifier” and/or “user identifier”, from which the assignment identifier is created, which is not only a source from which the request originated but also information about the user). 
Comparing, at the processing device, the information to the respective targeting criteria for each of the set of content variations (He, see at least [0035]-[0040] teaching: “…the variation determination module [processing device] compares the assignment identifier to a policy [targeting criteria] for the web page that is stored in the policy database 121…”); and 
identifying as the plurality of content variations, by the processing device, those content variations having respective targeting criteria that matches the information (He, see at least [0035]-[0040], teaching: “…Each policy stored in the policy database 121 is associated with a corresponding variation test involving a web page and describes which variation of the web page to display based on either the assignment identifier calculated for a client device 102…”).

Claims 7, 14: (Original)
The combination He/Hansen teach the limitations upon which these claims depend. Furthermore, He teaches the following:
wherein the request is received at an edge node (He, see again at least Figs. 1, 4, and 8 and related disclosure, e.g. [0022]-[0048];  teaching the “client device” [destination computing device] 

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as obvious over He in view of Mika further in view of Hansen et al. (U.S. 2008/0275980 A1; hereinafter, "Hansen").

Claims 6, 13, 20: (currently amended)
Although the combination He/Mika teach the limitations upon which these claims depend, He may not explicitly teach the nuance as recited below. However, regarding this feature He in view of Hansen teaches the following:
…wherein the snippet excludes code, data, configuration, and other content associated with content variations of the set of content variations that are not to be provided to the destination computing device. (Hansen, see at least [0050]-[0057] e.g.: “…The operator can stipulate that one or more visitor segments are assigned or not assigned to a test group based on operator-controlled parameters, assignment criteria, and test campaign parameters…”; as the operator may control the parameters, the generated scripts exclude code, etc… which the operator does not wish to be provided to a computing device of a test group.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hansen which is applicable to a known base device/method of He (who already teaches a content “variation determination system 105” which generates a “notification” [a snippet] which “includes an indication of the variation of the webpage to provide to the client device 102A…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hansen to the device/method of He in order to realize He would benefit by applying Hansen’s technique because He and Hansen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), 
 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as obvious over He in view of Mika and further in view of Pekelis et al. (U.S. 2017/0083429 A1; hereinafter, "Pekelis").

Claims 5, 12, 19: (currently amended)
The combination He/Mika teach the limitations upon which these claims depend, including assigning at least one content variation to be provided for an experiment identified to be provided to the user device associated with received user identifier, however, He may not explicitly teach assigning content variations randomly. However, regarding this feature He in view of Pekelis teaches the following:  
…assigning, by the processing device, for each of the plurality of content experiments for which the destination computing device is eligible, a content variation to be provided to the destination computing device randomly (Pekelis, see at least [0029], teaching: “…Alternatively, the variation determination module 119 randomly assigns users to one of the plurality of variations of the web page…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Pekelis (i.e. assigning content variations randomly) which is applicable to a known base device/method of He (who already teaches assigning, for an identified experiment, content variations to a user device associated with a user id and/or assignment identifier) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pekelis to the device/method of He because He and Pekelis are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 4, 5, 6, 8, 11, 12, 13, 15, 18, 19, and 20 effectively on 11/29/2021 with filing 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622